 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
     DEAN HIMBLER AVILES,           ) Case No. CV 19-1723-AG (JPR)
11                                  )
                     Petitioner,    )
12                                  ) ORDER ACCEPTING FINDINGS AND
                v.                  ) RECOMMENDATIONS OF U.S.
13                                  ) MAGISTRATE JUDGE
     PEOPLE OF THE STATE OF         )
14   CALIFORNIA et al.,             )
                                    )
15                   Respondents.   )
16       The Court has reviewed the Petition, records on file, and
17 Report and Recommendation of U.S. Magistrate Judge. See 28
18 U.S.C. § 636(b)(1). On September 3, 2019, Petitioner filed
19 Objections to the R. & R., stating that he has been trying to
20 satisfy the “custody requirements” for this Court to exercise
21 jurisdiction over his Petition. (Objs. at 1.) But the documents
22 he attaches to his Objections underscore that as the Magistrate
23 Judge found, he is not in custody on the state charge the
24 Petition challenges. (See, e.g., Objs., Attachs. at 12 (response
25 to Petitioner’s request that detainer in case number BA467089 be
26 lodged against him: “We cannot place detainers on you unless the
27 agency requests it.”).)
28       Having reviewed de novo those portions of the R. & R. to
 1 which Petitioner objected, the Court accepts the Magistrate
 2 Judge’s findings and recommendations.   IT THEREFORE IS ORDERED
 3 that Respondent’s motion to dismiss is GRANTED and this action is
 4 DISMISSED.   Judgment should be entered accordingly.
 5
 6 DATED: November 9, 2019
                                  ANDREW GUILFORD
 7                                U.S. DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    2
